ROBERT CONTI AND DEBRA CONTI, HIS WIFE
v.
JEFFREY D. CARCIC, MARK S. FERRARE AND THE CITY OF ERIE
THOMAS MAY
v.
JEFFREY D. CARCIC, MARK S. FERRARE AND THE CITY OF ERIE
GARY MCQUEENEY AND DENISE MCQUEENEY, HIS WIFE
v.
JEFFREY D. CARCIC, MARK S. FERRARE AND THE CITY OF ERIE
MARK FERRARE AND CHUCK RUFINI
v.
JEFFREY D. CARCIC
PETITION OF: GARY McQUEENEY AND DENISE MCQUEENEY, HIS WIFE
No. 239 WAL 2010.
Supreme Court of Pennsylvania, Western District.
September 8, 2010.

ORDER
PER CURIAM.
AND NOW, this 8th day of September, 2010, the Petition for Allowance of Appeal is DENIED.